Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 12 of April 2022.
Claims 1, 4, 7, 10, 13, and 16  have been amended.
Claims 1-18 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claims are amended in a way that is believed to overcome the rejection based on the Examiner interview. Examiner respectfully disagrees.  To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the claims are directed to an abstract idea for the reason set forth in the rejection below.


35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. Cited references don’t expressly disclose “wherein the parameters comprise forecasted transportation service revenue  and forecast operating reserve supply revenue , the forecasted transportation service revenue is calculated based on service revenue per EV electricity consumption and the forecasted operating reserve supply revenue is calculated based on service revenue per operating reserve capacity”.
35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Dorn et. al. (US 20200262306), Shuai et. al. (Charging Electric Vehicles in the Smart City: A Survey of Economy-Driven Approaches), and Mori (US 20120271547). 
Dorn teaches a system and method for distributed intelligence of power tracking and power allocation comprising receiving data by at least one computer from a plurality of identified charging stations and vehicles of customers at distributed locations throughout a power grid; analyzing, with at least one processor of the at least one computer, the data with respect to available power for those locations and customer historical usage and profiles; and sending commands, with the at least one processor, to reallocate power to assets of the power grid to handle fluctuations or forecasted fluctuations in power demand based on the analysis. Customer preferences may also be considered in predicting power demand issues and need for demand response. Economic rules may be executed to incentivize the customers to comply with demand response requirements where demand is greater than power supply.
Shuai teaches an algorithm designed to find the path as well as the charging quantity at
each station on it, so that the total electricity cost of the journey is minimized. Particularly for a taxi driver, study the optimal charging problem for EV taxis with time-varying service incomes and charging costs. They aim at maximizing the long-term average profit of a driver under the constraint of the SOC (state-of-charge) dynamics of the EV battery.  
Mori teaches the arrival determination section 62 obtains the electric energy remaining amount information (S708), and computes the travel-continuable distance on the basis of the obtained electric energy remaining amount information (S710). Subsequently, the arrival determination section 62 determines, through comparison between the estimated travel distance and the travel-continuable distance, whether or not the vehicle V can reach the destination while satisfying the condition of not charging the electricity storage unit 10 (S712). In the case where the vehicle V can reach the destination without charging the electricity storage unit 10 (S712: Yes), the arrival determination section 62 outputs a reachable signal to the information provision section 68 (S714). As a result, a reachable message is displayed on the display apparatus 20.
	None of the above prior art explicitly teaches "wherein the parameters comprise forecasted transportation service revenue  and forecast operating reserve supply revenue , the forecasted transportation service revenue is calculated based on service revenue per EV electricity consumption and the forecasted operating reserve supply revenue is calculated based on service revenue per operating reserve capacity” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-18 are allowable over the prior art of record, and are objected to as provided below.  Further, the claims do not include additional elements, when recited alone or in combination, that amount to significantly more than the judicial exception (the abstract idea).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…configured to receive…parameters from the plurality of electric vehicles (EVs), the plurality of charging facilities…managing the plurality of charging facilities…wherein the parameters comprise forecasted transportation service revenue and forecasted operating reserve supply revenue, the forecasted transportation service revenue is calculated based on service revenue per EV electricity consumption and the forecasted operating reserve supply revenue is calculated based on service revenue per operating; …configured to: determine EV dispatch instructions for the plurality of EVs, the instructions directing each of the plurality of EVs to conduct one of providing transportation service, charging at one or more of the plurality of charging facilities, and discharging to the one or more of the plurality of charging facilities, the EV dispatch instructions determined from a plurality of candidate dispatch instructions based on an operation value of the plurality of candidate dispatch instructions calculated from transportation service revenue, operating reserve supply revenue, and revenue consumed from EV travel, as determined from the parameters , wherein the revenue consumed from EV travel is calculated based on the distance to be travelled by an EV instructed to provide transportation service; dispatch the EV dispatch instructions to the plurality of EVs; direct, based the determined EV dispatch instructions, the plurality of EVs to perform one of providing transportation service, charging at the one or more of the plurality of charging facilities, and discharging to the one or more of the plurality of charging facilities”.  Claims 1 and 7 disclose similar limitations as Claim 13 as disclosed, and therefore recites an abstract idea.
	More specifically, claims 1, 7, and 13 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “Mathematical Concepts” specifically “mathematical calculations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6, 8-12, and 14-18 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 7, and 13 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 7, and 13 recites additional elements “a memory”, “a network”, “power systems operation system”, “a transportation service system”, and “a processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
	With respect to step 2B, claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory”, “a network”, “power systems operation system”, “a transportation service system”, and “a processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶¶124-127 “Examples of computer device 1005 may include, but are not limited to, highly mobile devices (e.g., smartphones, devices in vehicles and other machines, devices carried by humans and animals, and the like), mobile devices (e.g., tablets, notebooks, laptops, personal computers, portable televisions, radios, and the like), and devices not designed for mobility (e.g., desktop computers, other computers, information kiosks, televisions with one or more processors embedded therein and/or coupled thereto, radios, and the like) Computer device 1005 can be communicatively coupled (e.g., via I/O interface 1025) to external storage 1045 and network 1050 for communicating with any number of networked components, devices, and systems, including one or more computer devices of the same or different configuration. Computer device 1005 or any connected computer device can be functioning as, providing services of, or referred to as a server, client, thin server, general machine, special-purpose machine, or another label. Computer device 1005 can use and/or communicate using computer-usable or computer-readable media, including transitory media and non-transitory media. Non-transitory media include magnetic media (e.g., disks and tapes), optical media (e.g., CD ROM, digital video disks, Blu-ray disks), solid state media (e.g., RAM, ROM, flash memory, solid-state storage), and other non-volatile storage or memory”.  As a result, claims 1, 7, and 13 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, and 14-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/31/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623